{¶ 38} I respectfully dissent. Based on the facts presented, I would have affirmed the trial court's decision.
 {¶ 39} Appellants' claims fall within the scope of the arbitration clause contained in the consultancy agreement between APE and appellant. The *Page 603 
appellees can compel arbitration because of the agency relationship between appellees and APE. In addition, I find I Sports' claims to be sufficiently intertwined with the agreement to justify the imposition of arbitration under an equitable estoppel theory. I would have upheld the lower court's granting of appellees' motion to stay proceedings and to compel arbitration.